Turley, J.
delivered the opinion of the court.
It appears in this case, that the defendant, the sheriff of Har-deman, refused to levy and sell property under an execution in favor of plaintiff, without indemnity, when the property had been conveyed in trust after the execution came to his hands, but before service. By law the sheriff is entitled to ask indemnity before sale in all cases when there is a dispute as to title, and why? In order that he may not be compelled to taire the responsibility of judging of title, which was fixed upon him by the common law, and which would, with us, be ruinous upon the officers. If not bound to judge in one case of title, surely not in another; if not in a difficult one, not in a plain one. For this would fix the responsibility upon amost uncertain basis, one perfectly intangible and illusory. Affirm the judgment.